 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDR. Dakin and CompanyandWarehouse Union LocalNo. 860,International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 20-CA-5671March 6, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWNAND JENKINSUpon a charge filed by Warehouse Union LocalNo. 860, International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica, herein called the Union, the GeneralCounsel of the National Labor Relations Board, bytheActing Regional Director for Region 20, issueda complaint, dated August 11, 1969, against R.Dakin and Company, herein called the Respondent,alleging that the Respondent had engaged in andwas engaging in unfair labor practices within themeaning of Sections 8(a)(5) and (1), and 2(6) and(7)of the National Labor Relations Act, asamended,Copies of the charge, complaint, andnotice of hearing before a Trial Examiner were dulyserved upon the Respondent.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on June 24,1969, the Union was duly certified by the Board astheexclusivebargainingrepresentativeof theRespondent'semployeesinthestipulatedappropriate unit, and that, since on or about July10, 1969, the Respondent has refused and is refusingtobargainwith the Union as such exclusiverepresentative,although the Union has requestedand is requesting it so to do. On August 22, 1969,the Respondent filed its Answer to the complaint, inwhich it admitted in part and denied in part theallegations contained therein, and requested that thecomplaint be dismissed.On October 9, 1969, the General Counsel filedwith the Board a Motion for Summary Judgment,alleging that there are no issues of fact or lawrequiring a hearing in this proceeding and prayingthat the Board find that the Respondent has violatedSection 8(a)(5) and (1) of the Act and issue aDecisionandOrder in conformity with theallegations of the complaint.On October 10, 1969, the Board issued an OrderTransferring Proceeding to the Board and Notice toShow Cause in which it notified the Respondent toshow cause why the General Counsel's Motion forSummary Judgment should not be granted. OnOctober 23, 1969, the Respondent filed an AnswertoNotice to Show Cause and Request for OralArgument.'The Request for Oral Argument is denied as the record adequatelypresents the issues and the positions of the partiesPursuant to the provisions of Section 3(b) of theAct,theBoardhasdelegated itspowers inconnection with this case to a three-member panelUpon the entire record in this case, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its Answer to Notice to Show Cause, theRespondent raises no issue of law or fact that wasnot litigated in the representation proceeding. In theabsenceofnewlydiscoveredorpreviouslyunavailable evidence, issues which were or couldhave been litigated in the related representationproceeding may not be relitigated in an unfair laborpracticeproceeding.'TheRespondent does notcontend herein that it has such evidence. TheRespondent does argue that since there was nohearing held on the objections to the election, it hasbeen denied due process. A hearing is however notrequired unless substantial and material issues offact are raised by the objections.3 In making hisReport on Objections in the instant case, theRegionalDirector concluded that, as to certainobjections, his investigation had raised substantialandmaterialissuesoffact.However,theinvestigation also disclosed that the conduct allegedin these objections occurred prior to the filing of thepetition pursuant to which the election was held. Asthe Board has held that conduct occurring prior tothe filing of the petition shall not be grounds forsettingasidean election ,4 the Regional Directorrecommended in his Report on Objections issuedMarch 19, 1969, that the objections be overruledwithoutorderingahearing.The Board in itsDecisionandCertificationofRepresentative,adopted this recommendation.The Respondent's principal contention is that theBoard erred in applying the rule ofIdeal Electric,supra,to the facts in this case. This contention ishowevernomore than a reiteration of thearguments made by the Respondent and rejected bytheBoardintherepresentationproceeding.Accordingly, as we find that there are no mattersrequiring a hearing before a Trial Examiner, theGeneral Counsel'sMotion for Summary Judgmentishereby granted.On the basis of the record before it, including theGeneral Counsel'sMotion for Summary Judgmentand the Respondent's Answer thereto, the Boardmakes the following:'See,RoadwayExpress, Inc,170NLRB No 161,Pittsburgh PlateGlass Company v NLRB ,313 U S 146, 158'See,AirControlWindow Products,Inc,335 F 2d 245 (CA5),BataShoeCo , 377 F 2d 821 (C A 4)'Ideal Electric and ManufacturingCo ,134 NLRB 1275181NLRB No. 87 R. DAKIN & CO.573FINDINGS OF FACTRespondent has since July 10, 1969, refused tobargaincollectivelywiththeUnionassuch1.THE BUSINESS OF RESPONDENTrepresentative;and that, by such refusal, theThe Respondent is, and at all times materialherein has been, a corporation with an office andwarehouse in Brisbane, California, and is engaged inthemanufacture and wholesale sale of toys. Duringthe12months preceding the issuance of thecomplaint herein, the Respondent sold and shippedgoods valued in excess of $50,000 directly topurchasers outside the State of California, andpurchased and received goods valued in excess of thesame amount directly from suppliers outside thestate.The Respondent admits, and we find, that it is,and at all times material herein, has been, anemployer engaged in commerce within the 'meaningof Section 2(6) and (7) of the Act.H. THELABOR ORGANIZATION INVOLVEDWarehouse Union Local No. 860, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation ProceedingAt all times material herein, the followingemployees have constituted and now constitute aunitappropriate for the purposes of collectivebargaining within the meaning of the Act:Allwarehousemen,includingshippingandreceiving clerks, employed at the Respondent'sBrisbane, California, location, excluding all otheremployees, office clerical employees, guards andsupervisors as defined in the Act.B. The Request to Bargain and theRespondent's RefusalA majority of the employees of the Respondent insaidunithaving designated the Union as theirrepresentativeforthepurposesofcollectivebargainingwith the Respondent, the Board dulycertified the Union as the exclusive representative ofthe employees in said unit, and the Union continuesto be such representative.We find that the Union atall times since June 24, 1969, has been and now isthe exclusive bargaining representative of all theemployees in the appropriate unit described above,within the meaning of Section 9(a) of the Act; thattheUnionrequestedandisrequestingtheRespondent to bargain collectively with it as theexclusivebargainingrepresentativeofalltheemployees in the appropriate unit; that theRespondent has engaged in, and is engaging inunfair labor practices within the meaning of Section8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of Respondent set forth in Section III,above, occurring in connection with its operations asdescribed in Section I, above, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States, and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andupon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit and, if an understanding is reached,embody such understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services oftheirselectedbargainingagent for the periodprovided by law, we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faithwith theUnion as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;BurnettConstructionCompany,149NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.R.Dakin and Companyisanemployerengaged in commerce within themeaningof Section2(6) and (7) of the Act.2.Warehouse Union Local No. 860 InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers, is a labor organizationwithin themeaningof Section 2(5) of the Act.3.Allwarehousemen, including shipping andreceivingclerksemployed at the Respondent'sBrisbane,California, location, excluding all otheremployees, office clerical employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act.4.Since June 24, 1969, the above-named labororganizationhasbeenandistheexclusiverepresentativeof all employees in the aforesaid 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriateunitfor the purposes of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing, on or about July 10, 1969, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusiverepresentative of all its employees in the appropriateunit,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterferingwith,restraining,andcoercing,employees in the exercise of the rights guaranteed tothem in Section 7 of the Act, and has therebyengaged in, and is engaging in, unfair laborpracticeswithin the meaning of Section 8(a)(l) ofthe Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.Respondent immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 20, inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading "PostedbyOrder of the National Labor Relations Board"shall read"Postedpursuant to a Judgmentof the United States Court of Appeals Enforcingan Order of the National Labor Relations Board "ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,R.Dakin and Company,Brisbane,California, itsofficers, agents, successors, and assigns, shall:,1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment withWarehouse UnionLocalNo. 860, InternationalBrotherhoodofTeamsters, Chauffeurs,Warehousemen and HelpersofAmerica as the exclusive and duly certifiedbargaining representative of its employees in thefollowing appropriate unit:Allwarehousemen,includingshippingandreceiving clerks, employed at the Respondent'sBrisbane,California,excludingallotheremployees, office clerical employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit, withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b) Post in its Brisbane warehouse copies of theattached notice marked "Appendix."4 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 20 shall, after being duly signed byRespondent'srepresentative,bepostedbyAPPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withWarehouseUnionLocalNo.860,InternationalBrotherhood of Teamsters, Chauffeurs, WarehousemenandHelpers of America, as the exclusive bargainingrepresentative of the employees in the unit describedbelow.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive representative ofallemployees in the bargaining unit described belowwith respect to wages, hours, and other terms andconditions of employment and, if an understanding isreached,embody such understanding in a signedagreement The bargaining unit is.All warehousemen, including shipping and receivingclerks,employedattheEmployer'sBrisbane,California, location, excluding all other employees,office clerical employees, guards and supervisors asdefined in the Act.R. DAKIN AND COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,13050 Federal Building, 450 Golden Gate Avenue, SanFrancisco, California 94102, Telephone 415-556-3197.